Mr. Justice Clayton
delivered the opinion of the court.
This, was an action of debt upon the transcript of a judgment recovered in Alabama. The defendants pleaded, first, nul tiel record, and secondly, that the plaintiff had theretofore impleaded the defendants for the same cause, in an action of assumpsit, in the same court, upon the trial in which a judgment had been rendered in favor of said defendants.
Issues were taken upon these pleas, the first of which was de*254termined by the court, and the other by the jury; both in favor of the plaintiff.
Whatever the rights of the plaintiffs in error, the defendants in the court below, may have been, they are not set out in the record in such a way as to make them available.
There is first a bill of exceptions to the opinion of the court, in permitting the transcript of the record from Alabama to go to the jury; and yet the record is neither incorporated into the bill of exceptions, nor referred to in such manner as to identify it with the transcript which the clerk has sent up. The bill of exceptions in regard to the deposition, is subject to precisely the same remark. According to. repeated decisions of this court, they cannot be noticed here. Maulding v. Rigby, 4 How.; Carmichael v. Browder, Ib. 433.
There is nothing which purports to be a copy of the proceedings in the suit, mentioned in the second plea.
The bill of exceptions to the opinion of the court in overruling the motion for a new trial, does not embody the evidence, or set forth anything upon which this court can act.
The judgment is therefore affirmed.